Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The allowable Subject matter for claim 12 was indicated in office Action mailed on 08/28/20.
3.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 1. 
4.          As claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a particle detector comprising at least some photodetectors of the at least one planar photodetector network receive light beams emitted by the light source and scattered by the particles present in the channel, each optical system is associated with a planar photodetector network and has one single image focal plane, the detector is configured such that said image focal plane of each optical system is optically coupled to all planar photodetectors of the planar photodetector network associated with the respective optical system, all light beams scattered by the particles in directions parallel to a first direction before passing through the respective optical system, after passing through the respective optical system, are converged at a first point of the planar photodetector network associated with the respective optical system and all light beams scattered by the particles in directions parallel to a second direction before passing through the respective optical system after passing through the respective optical system, are converged at a second point of the planar photodetector network associated with the respective optical system, the second point being different from the first point each optical system comprises a first lens arranged to receive the one portion of the light beams, a mirror arranged to reflect light beams passing through the first lens, and a second lens arranged to receive light beams reflected from the mirror and converge the light beams reflected from the mirror onto the planar photodetector network; in combination with the rest of the limitations of claim 1.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
July 20, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877